Citation Nr: 1025088	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  03-27 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral pes planus 
(claimed as a bilateral arch condition).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 






INTRODUCTION

The Veteran had active service from June 1979 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claim currently on appeal.  This case was previously 
remanded by the Board in December 2006 and April 2008 for 
additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking service connection for bilateral pes 
planus.  This claim was previously remanded by the Board in April 
2008 because, among other reasons, the Veteran was to be afforded 
a VA examination for her bilateral pes planus.  However, while an 
examination did take place in August 2009, the opinion provided 
is inadequate.  Initially, the Board notes that the Veteran has 
claimed entitlement to service connection for a bilateral foot 
condition.  The August 2009 VA examiner's opinion focused solely 
on the Veteran's left foot and made no findings regarding her 
right foot.  

In addition, the examiner's opinion is rather confusing.  The 
examiner concluded that the Veteran had a congenital flat foot 
condition of the left foot that was at least as likely as not 
"significantly aggravated" by her military service.  This 
language seems to suggest that the Veteran's flatfoot condition 
was, at least to some degree, permanently aggravated by military 
service.  However, the examiner then opined that it was "less 
likely as not that [the Veteran's] flatfoot condition permanently 
increased in severity during her active military service to such 
an extent as to make her wheelchair-bound at the present time."  
Whether or not the Veteran's flatfoot condition was aggravated to 
such a degree as to make her wheelchair bound is of no relevance 
in determining whether she is entitled to service connection, as 
correctly pointed out by the Veteran's representative in a June 
2010 statement.  Furthermore, it is not entirely clear from this 
opinion whether the examiner was concluding that it was less 
likely as not that the condition was permanently aggravated at 
all by military service, or just that it was not permanently 
aggravated to such a degree as to cause her to presently be 
wheelchair bound.  This distinction is vital to the Veteran's 
claim.  

Therefore, because the August 2009 VA examination failed to 
provide an adequate opinion, further remand is necessary.  
Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the 
Board confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms).  

Accordingly, the case is REMANDED to the AMC for the following 
action:

1.  The Veteran's claims file should be 
returned to the VA examiner who previously 
examined the Veteran in August 2009.  The 
examiner is asked to provide an addendum to 
the previous examination, clarifying the 
findings of the August 2009 examination and 
addressing both the Veteran's right and left 
feet.  A new examination is not necessary 
unless deemed to be by the VA physician.  

Specifically, the examiner should clarify 
whether it is at least as likely as not that 
the Veteran's bilateral pes planus was 
permanently aggravated as a result of 
military service.  The degree of aggravation 
is of no relevance, as the question is 
whether there was any permanent aggravation 
(to any degree) as a result of military 
service.

2.  After ensuring the proper completion of 
this and any other necessary development, the 
AMC should readjudicate the issue on appeal.  
If the disposition remains unfavorable, the 
RO should furnish the Veteran and her 
representative with a supplemental statement 
of the case (SSOC) and afford them the 
applicable opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


